Pete V. Domenici U.S. Courthouse                                                   Case No.: 19−10685−t13
333 Lomas Blvd. NW, Suite 360                                                      Chapter: 13
Albuquerque, NM 87102
505−415−7999/866−291−6805                                                          Judge: David T. Thuma
www.nmb.uscourts.gov                                                               Judge/341 Location: TA

                                    UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW MEXICO

In re Debtor(s):

Michael Jacques Jacobs
 dba Michael Jacobs Photojournalism
800 Calle Divina NE
Albuquerque, NM 87113
SSN/ITIN(if any): xxx−xx−3501


                AMENDED CLERK'S NOTICE OF DEFICIENT FILING − CHAPTER 13 CASE

NOTICE IS HEREBY GIVEN THAT:

The bankruptcy petition filed by the above−referenced debtor(s) on March 27, 2019, did not include the following
items(s):

DOCUMENTS DUE AT TIME OF FILING OF BANKRUPTCY PETITION

    List of creditors (creditor mailing list/matrix)
    Statement About Your Social Security Numbers (Official Form 121)
    Certification/Statement Regarding Marital Status (NM Local Form 1002−1)
    Certificate of Credit Counseling or Motion/Request for Waiver
    Certificate regarding notice required by § 342(b) (included as part of signature/certification on petition,
Official Form 101)
    Bankruptcy Petition Preparer's Notice, Declaration and Signature (Official Form 119)
    Disclosure of Compensation of Bankruptcy Petition Preparer (Official Form 2800)


DOCUMENTS DUE WITHIN FOURTEEN (14) DAYS OF FILING OF BANKRUPTCY PETITION

    Summary of Your Assets and Liabilities and Certain Statistical Information (Form 106Sum)
    Schedule A/B: Property (Official Form 106A/B)
    Schedule C: The Property You Claim as Exempt (Official Form 106C)
    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
    Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G)
    Schedule H: Your Codebtors (Official Form 106H)
    Schedule I: Your Income (Official Form 106I)
    Schedule J: Your Expenses (Official Form 106J)
    Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)
    Chapter 13 Plan (NM Local Form 3015−2)
    Statement of Your Current Monthly Income and Calculation of Commitment Period (Ch 13) (Official Form
122C−1)
    Calculation of Disposable Income (Required if disposable income is determined under 11 U.S.C. § 1325(b)(3))
(Ch 13) (Official Form 122C−2)


                                            −− Continued on Page 2 −−
       Case 19-10685-t13           Doc 8   Filed 03/29/19      Entered 03/29/19 11:10:12 Page 1 of 2
                                     YOUR CASE MAY BE DISMISSED IF YOU DO NOT
                                    MAKE THE REQUIRED FILINGS ON A TIMELY BASIS

FURTHER NOTICE IS GIVEN THAT if the required item(s) identified above in bold print are not filed with
the Court within 45 days after the date that this bankruptcy petition was filed, this bankruptcy case may be
subject to automatic dismissal effective on the 46th day after the date the bankruptcy petition was filed,
without further notice or opportunity for a hearing. This 45−day period may be extended for an additional period
not to exceed 45 days, if the debtor files a request for an extension pursuant to 11 U.S.C. § 521(i)(3) within the initial
45 days and the Court finds justification for extending the period for filing.

FURTHER NOTICE IS GIVEN THAT if this bankruptcy case is dismissed for failure to file the required
documents, or for any other reason, then the debtor may not receive the benefit of the automatic stay in a subsequent
bankruptcy case filed for a period of up to one year. See 11 U.S.C. §§ 362(c)(3) and (c)(4).



                                                              Lana Merewether
                                                              Clerk of Court




                                                      −− Page 2 −−

nm_ntccodefi.jsp (2016) − 3/29/19


           Case 19-10685-t13            Doc 8   Filed 03/29/19    Entered 03/29/19 11:10:12 Page 2 of 2
